Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01962-NRN

BEST BEACH GETAWAYS LLC,

Plaintiff,

v.

TSYS MERCHANT SOLUTIONS, LLC,

Defendant.


         ORDER ON DEFENDANT’S PARTIAL MOTION TO DISMISS (Dkt. #63)


N. REID NEUREITER
United States Magistrate Judge

        This case is before the Court for all purposes upon consent of the parties (Dkt.

#36) and an Order of Reference by Chief Judge Philip A. Brimmer (Dkt. #37). Now

before the Court is Defendant TSYS Merchant Solutions, LLC’s Partial Motion to

Dismiss Plaintiff’s Amended Complaint (Dkt. #63), asking the Court dismiss Plaintiff

Best Beach Getaways LLC’s claims for tortious interference, violation of the Colorado

Consumer Protection Act, and for violation of the Florida Deceptive and Unfair Trade

Practices Act. Best Beach responded in opposition to TSYS’ motion, and TSYS

submitted a reply in support. Dkt. ##69 & 74. On October 21, 2020, the Court heard

argument from the parties at a Telephonic Motion Hearing. Dkt. #75. Having considered

the briefing, argument of the parties, the court file, as well as applicable law, the Court

finds that TSYS’ Motion should be granted in part and denied in part, as outlined below.
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 2 of 16




                             PROCEDURAL BACKGROUND

       Best Beach initially filed suit in the Circuit Court in and for Bay County, Florida on

May 29, 2020. Dkt. #1-1. On June 10, 2020 TSYS removed the case to the U.S. District

Court in the Northern District of Florida. On June 23, 2020, TSYS filed a Motion to

Change Venue. Dkt. #8. On the same day, Plaintiff filed its Request for Emergency

Evidentiary Hearing and Memorandum of Law in Support of Petition for Preliminary

Injunction. Dkt. #9. After expedited briefing on the Motion to Transfer Venue, the District

Court in the Northern District of Florida transferred the case to this District. Dkt. #26.

       After it was transferred, I granted Best Beach’s request for an evidentiary hearing

at a telephonic status conference on July 21, 2020. Dkt. #43. Plaintiff submitted an

Amended Complaint and renewed Motion for Preliminary Injunction (Dkt. ##44 & 45),

Defendant submitted its response in opposition (Dkt. #51), and an evidentiary hearing

was held on August 10, 2020. Dkt. #55. After the parties submitted supplemental

briefing (Dkt. ##58 & 59), on August 14, 2020, the Court issued an oral ruling denying

Plaintiff’s request for a preliminary injunction. Dkt. #61. Defendant then filed its Partial

Motion to Dismiss. Dkt. #63.

                                FACTUAL BACKGROUND

       The following facts are taken from BBG’s Amended Complaint and are assumed

true for purposes of this order unless otherwise noted. See Brown v. Montoya, 662 F.3d

1152, 1162 (10th Cir. 2011).

       Best Beach’s Business

       Best Beach provides management services to owners of more than 400 vacation

rental properties throughout the Florida Panhandle. Amended Compl., Dkt. #44 ¶ 8.




                                              2
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 3 of 16




       For each vacation rental property, Best Beach and the property owner execute a

written agreement, the terms of which typically establish that Best Beach will be

responsible for substantially all management aspects of the property, including

advertising the property for rental, receiving and processing reservations, cleaning and

maintaining the property, serving the needs of the vacation renter during their stay, and

collecting rent. In exchange for providing these services, Best Beach keeps a

percentage of the rent paid, remitting the remaining rent receipts to the property owner.

Id. ¶ 9.

       Generally, people looking to rent a vacation property contact Best Beach through

one of various online travel agencies, or directly through Best Beach’s website. In doing

so, the vacationer creates an online reservation, executes a rental contract, and

provides an advance, nonrefundable $450 deposit toward the rent. Id. ¶ 10. Nearly all

vacationers in Best Beach vacation rental properties make their deposits and pay their

rent by credit card. Id. ¶ 13.

       Upon receipt of the contract and deposit, Best Beach becomes obligated to

provide the reserved vacation rental property to the vacationer and cannot permit

anyone else to reserve the property. Pending the vacation renter’s arrival at the

property, Best Beach holds the deposit on account. Id. ¶ 11.

       Merchant Card Processing Agreement

       In 2010, TSYS and Best Beach entered into a Merchant Card Processing

Agreement, pursuant to which TSYS provided credit card processing services to Best




                                            3
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 4 of 16




Beach. Dkt. #64-1. 1 Until the after the initiation of this lawsuit, TSYS had been the sole

provider of the credit card processing services for Best Beach. Dkt. #44 ¶ 14.

       Generally, when a vacation renter authorizes their credit card company to pay a

deposit or rent for the benefit of Best Beach and its property owner customer, the funds

go from the credit card company to TSYS. TSYS then deposits the funds, less any

applicable service fees, into a bank account owned by Best Beach. Id. ¶ 15.

       Cancellations

       When a vacationer requests a refund because of a cancellation, they do so by

first contacting Best Beach. Ordinarily, Best Beach denies the requested refund

because vacation rental agreement expressly states that the deposit is nonrefundable.

Id. ¶ 17–18.

       If a cancelling vacationer who has been denied a refund chooses to challenge

Best Beach’s denial, they do so by asking their credit card company to reverse the prior

deposit payment. At that point, the credit card company performs its own investigation

of the challenge. If the credit card company determines that Best Beach’s denial was

valid, Best Beach keeps the deposit and disburses the deposit funds to the property

owner and itself, pursuant to the vacation rental management services agreement. Id. ¶

19.




1  The Merchant Processing Agreement was not attached to the Amended Complaint,
but was submitted as an exhibit to Defendant’s Partial Motion to Dismiss. Because it
was referenced in the Amended Complaint and is central to Plaintiff’s claims, the Court
can consider the agreement in deciding the motion to dismiss. See Cty. of Santa Fe,
N.M. v. Public Serv. Co. of N.M., 311 F.3d 1031, 1035 (10th Cir. 2002) (A district court
may consider documents referred to in the complaint that are central to a plaintiff’s claim
if the parties do not dispute their authenticity without converting the Rule 12(b)(6)
motion into a summary judgment motion.).


                                             4
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 5 of 16




       If the credit card company finds a challenge valid, the credit card company

initiates a process called a “chargeback,” through which the cancelling vacationer’s

credit card account is credited, and Best Beach’s deposit account is debited for the

refund. Id. ¶ 20. Upon crediting its account holder with the refund, the credit card

company notifies TSYS that it has initiated a chargeback. At that point, TSYS notifies

Best Beach that a chargeback is being processed, begins its own evaluation of the

validity of the claimed refund, which typically includes asking Best Beach for

documentation regarding the chargeback. Id. ¶ 21.

       If TSYS agrees with Best Beach and deems the chargeback invalid, TSYS

notifies the cancelling vacationer’s credit card company, and the chargeback is

reversed. Id. ¶ 22. If TSYS determines that the chargeback valid, TSYS will withdraw

the funds from Best Beach’s deposit account and credit back the cancelling vacationer’s

credit card company. Id. ¶ 23.

       According to the terms of the Merchant Processing Agreement, TSYS can

require Best Beach to fund a “reserve account” for TSYS’s protection against excessive

chargebacks. Id. ¶ 24. If Best Beach should fail to adequately fund the reserve account,

TSYS is authorized to create a “hold,” commensurate with its risk, against any funds

that are received or on deposit for the benefit of Best Beach. Id. ¶ 25.

       Best Beach maintains that TSYS was aware of the nature and volume of Best

Beach’s business, the vacation rental services Best Beach provides, and the contractual

obligations of Best Beach Getaways toward its property owner customers and the

vacation property renters. Id. ¶ 26. Best Beach also maintains that until the COVID-19

pandemic wreaked havoc on the travel industry, it never had excessive chargebacks,




                                             5
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 6 of 16




and that it was in fact consistently better than other similarly situated providers of

vacation rental services. Id. at ¶ 27.

       COVID-19 Pandemic

       On or about April 14, 2020, without any prior notice, TSYS imposed an

immediate “hold” against all new credit card payments made to Best Beach. In

instituting this hold, TSYS diverted 100% of Best Beach’s deposits on account, and

incoming revenue, to itself. Id. at ¶ 28. Best Beach maintains that had it been given prior

notice, it could have provided another form of security to TSYS in the form of a letter of

credit, a bond, or other assets. Id. at ¶ 29.

       When TSYS notified Best Beach of the hold, it informed Best Beach that it had

conducted a review of Best Beach’s chargeback experience, but did not provide any

details about the results of its review. Id. at ¶ 30. The hold continued for thirty-seven

days, until May 21, 2020. Id. at ¶ 31. During the 37-day period, Best Beach maintains

that TSYS “was lethargically doing nothing, instead deliberately allowing the diversion of

Best Beach’s deposits and revenue to grow exponentially.” Id. The increase in the

amount of funds held was, according to Best Beach, not because TSYS made any

calculation of its claimed risk but a result of the volume of Best Beach’s business over

that period of time. Id. at ¶ 32.

       By May 21, 2020, TSYS notified Best Beach that it would continue the hold as to

all funds diverted through that date but would no longer divert new revenues. At that

point, TSYS’s diversion of Best Beach’s deposits and receipts totaled about $2 million.

Id. at ¶ 33.




                                                6
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 7 of 16




       On June 22, 2020, after this lawsuit was filed, and after Best Beach experienced

an influx of new vacationers when the Florida Governor lifted the ban on vacation

rentals, TSYS announced that it would again be placing a hold on Best Beach’s funds,

and would do so until it reached “target reserve” of $4 million, and stating that it might

later adopt an even higher figure. Id. at ¶ 34.

       On July 24, 2020, the same day the Amended Complaint was filed, TSYS told

Best Beach that the hold stood at $4.425 million, even more than TSYS’s “target

reserve.” According to Best Beach, TSYS gave no explanation for why the risk had

exponentially increased as Best Beach Getaways’ business had increased. Id. at ¶ 36.

       On several occasions during the hold period, while TSYS was allegedly

“reviewing” the situation, TSYS requested further information from Best Beach. Best

Beach asserts that it promptly provided the requested information, only to be again told

it would be reviewed along with information already provided. Best Beach maintains that

TSYS was not acting pursuant to any contract or industry custom in relation to the

review of its risk, in that it was not genuinely reviewing anything. Instead, Best Beach

alleges, TSYS was just allowing its diversion of funds to grow as time passed. Id. at ¶

38.

       Best Beach had no access to the funds in the reserve account held by TSYS. Id.

at ¶ 45. Best Beach maintains that throughout the entire hold period, TSYS knew it was

“greatly undermining” Best Beach’s ability to continue its operations. Best Beach also

maintains that TSYS also knew that approximately 80% of the amount being held by

TSYS was not revenue ultimately due to Best Beach, but was instead money that was

owed to the owners of the vacation properties that Best Beach manages. Id. at ¶¶ 40–




                                             7
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 8 of 16




42. In addition, by holding deposits, Best Beach asserts that TSYS also undermined its

ability to honor its obligations to the vacation renters who placed deposits. Id.

       The Amended Complaint asserts five claims for relief: (1) tortious Interference

with Best Beach’s contracts with property owners; (2) tortious interference with contract

with vacationers/depositors; (3) violation of the Florida Deceptive and Unfair Trade

Practices Act (”FDUTPA”); (4) breach of the implied covenant of good faith and fair

dealing; and (5) violation of the Colorado Consumer Practices Act (“CCPA”). Id. at ¶¶

44–79. .

                                   LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Ridge at Red Hawk,

L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A plausible claim is one that “allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts must accept well-pled

allegations as true and construe them in the light most favorable to the plaintiff, Robbins

v. Wilkie, 300 F.3d 1208, 1210 (10th Cir. 2002), purely conclusory statements are not

entitled to this presumption. Iqbal, 556 U.S. at 678, 681.

       So long as the plaintiff pleads sufficient factual allegations such that the right to

relief crosses “the line from conceivable to plausible,” it has met the threshold pleading

standard. Twombly, 550 U.S. at 556, 570. “The court’s function on a Rule 12(b)(6)

motion is not to weigh potential evidence that the parties might present at trial, but to

assess whether the plaintiff’s complaint alone is legally sufficient to state a claim for




                                              8
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 9 of 16




which relief may be granted.” Sutton v. Utah St. Sch. for Deaf & Blind, 173 F.3d 1226,

1236 (10th Cir. 1999) (quoting Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991)).

                                        ANALYSIS

       TSYS seeks dismissal of Best Beach’s claims for tortious interference (claims 1

and 2); violation of the FDUTPA (claim 3); and violation of the Colorado Consumer

Protection Act (claim 5).

       I.     Tortious Interference Claims

       TSYS argues that Best Beach’s tortious interference claims should be dismissed

because Best Beach failed to allege facts sufficient to support the claim under Rule

12(b)(6), and because Colorado’s economic loss rule precludes Best Beach from

asserting tort claims. Because the Court finds that Best Beach essentially conceded that

it cannot state a claim for tortious interference with respect to its contracts with property

owners or depositors, the Court need not address TSYS’s economic loss rule argument.

       In order to establish tortious interference, Best Beach must show: (1) “the plaintiff

had a contract with another party;” (2) “the defendant knew or should have known of

such contract’s existence;” (3) “the defendant intentionally induced the other party to the

contract not to perform the contract with the plaintiff;” and (4) “the defendant’s actions

caused the plaintiff to incur damages.” Lutfi v. Brighton Cmty. Hosp. Ass’n, 40 P.3d 51,

58 (Colo. App. 2001) (citation omitted). For the third element, the interference must be

“both intentional and improper.” Amoco Oil Co., 908 P.2d at 500. “Even if the

interference is intentional, therefore, liability does not attach unless the court concludes

that the actor’s conduct is also improper.” Westfield Dev. Co. v. Rifle Inv. Assocs., 786

P.2d 1112, 1118 (Colo. 1990). Finally, in order to assert a claim of tortious interference,




                                              9
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 10 of 16




 there must be a breach of contract. “If the contract has been fully performed, then there

 has been no interference” Hertz v. Luzenac Grp., 576 F.3d 1103, 1118 (10th Cir. 2009)

        Best Beach makes no attempt to address TSYS’ arguments with respect to the

 tortious interference claims. Instead, it asks the Court to “abate” the claims, providing no

 legal support for its request and arguing that dismissing them now means Best Beach

 may have to “re-file” them later. The Court will not abate the claims. The Court takes

 from Best Beach’s request to do so that there has been no breach of contract as

 between Best Beach and its property owners or depositors at this point. Thus, the Court

 finds that Best Beach impliedly concedes that it has not pleaded the facts necessary to

 support its claims for tortious interference with contract. Accordingly, the Court finds that

 both claims for tortious interference should be dismissed.

        II.     Florida Deceptive and Unfair Trade Practices Act

        TSYS argues that Best Beach cannot maintain its claim under the FDUTPA

 because the parties selected Colorado law to govern the Agreement, thus barring

 liability under a Florida statute.

        Best Beach argues that the Agreement provides for venue in Colorado, and not

 that Colorado law governs any dispute between the parties. The Court agrees with Best

 Beach. The Agreement provides:

        COLORADO LAW; JURISDICTION; VENUE. Merchant’s offer to enter
        into this Merchant Agreement is made in Boulder Colorado and accepted
        by Bank in Columbus, Georgia; this Merchant Agreement shall be
        performed by Merchant in Boulder, Colorado and governed by Colorado
        law, excluding its conflict of laws rules. Merchant and Guarantor agree to
        bring any claim or other litigation arising from or relating to this Merchant
        Agreement that it or they may have in the county and district courts in and
        for Boulder County, Colorado, and Merchant and any Guarantor
        irrevocably and unconditionally submit to the jurisdiction of such courts
        with respect to any such litigation.



                                              10
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 11 of 16




 Agreement, Dkt. # 64-1 at ¶ 19 (emphasis added). TSYS cites Elvig v. Nintendo of Am.,

 Inc., 696 F. Supp. 2d 1207, 1215 (D. Colo. 2010), and Martin v. Creative Mgmt. Grp.,

 Inc., 2013 WL 12061809, at *9 (S.D. Fla. July 26, 2013), to support its argument. The

 Court finds Elvig inapplicable because it does not address a choice of law provision in a

 contract. 696 F. Supp. 2d at 1210. In the Martin case, the court refused to apply New

 York’s wage law to the terms of a contract, where the employment contract stated that

 “Florida law will govern any disputes over the subject matter of the contract.” Martin,

 2013 WL 1206189 at *9. The court found that the issue of wages fell within the subject

 matter of the employment agreement, and that as such Florida wage law, not New York,

 applied. The choice of law provision here provides only that the agreement shall be

 governed by Colorado law. It does not include broad terms such as “any or all claims”

 between the parties. The Court agrees with Best Beach that the broad language in the

 Agreement, “arising from or relating to” relates only to venue, and not choice of law. See

 Lawson v. Glob. Payments Inc., No. 18-cv-03360-PAB-SKC, 2019 WL 4412271, at *3

 (D. Colo. Sept. 16, 2019) (unpublished) (construing forum selection clause based on

 plain language and contract as a whole, noting that courts construe language like

 “relating to” and “arising out of” broadly, and reyling on the fact that certain language

 was included in forum selection clause but not other portions of the contract). It also

 would make sense that any contractual disputes would be governed by Colorado law,

 but such a provision would not give TSYS free reign to violate Florida statutory

 provisions governing the behavior of commercial entities.

        The Court now turns to the question of whether Best Beach adequately plead a

 claim under FDUTPA. The Court finds it has.



                                              11
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 12 of 16




        To state a claim under the FDUTPA, Fla. Stat. §§ 501.201 et seq. , a plaintiff

 must allege three elements: “(1) a deceptive act or unfair trade practice; (2) causation;

 and (3) actual damages.” Dolphin LLC v. WCI Cmtys., Inc., 715 F.3d 1243, 1250 (11th

 Cir. 2013). An “unfair” practice is one “that offends established public policy and one

 that is substantially injurious to consumers, unscrupulous, oppressive, unethical, or

 immoral.” Florida v. Beach Blvd Auto. Inc., 139 So. 3d 380, 386–87 (Fla. Dist. Ct. App.

 2014) (citation omitted). TSYS argues that Best Beach did not allege the elements, and,

 in particular, that it failed to allege a deceptive or unfair trade practice. TSYS asserts

 that Best Beach failed to properly allege any deception, arguing that the heightened

 pleading standard in Rule 9(b) applies.

        For its part, Best Beach argues that the same conduct by TSYS that supports

 Best Beach’s claim for breach of the implied duty of good faith and fair dealing is

 sufficient to support its FDUPTA claim. The Court agrees, particularly at this stage of

 the litigation, and notes that a plaintiff is not required to plead deception and may satisfy

 the standard with factual allegations to support a finding that the practice is “unfair,” i.e.,

 “substantially injurious, unscrupulous, oppressive, unethical, or immoral.” See Beach

 Blvd. Auto, 139 S. 3d at 386–87. See also Hetrick v. Ideal Image Dev. Corp., 372 F.

 App’x. 985, 992 (11th Cir. 2010) (unpublished) (noting that the FDUTPA “sweeps far

 more broadly than the doctrine of fraud or negligent misrepresentation”); Altamonte

 Pediatric Assocs., P.A. v. Greenway Health, LLC, No. 8:20-CV-604-T-33JSS, 2020 WL

 5350303, at *3 (M.D. Fla. Sept. 4, 2020) (acknowledging a “split” in authority as to

 whether FDUTPA claims are required to satisfy the heightened pleading standard in

 Rule 9(b), and noting that the “trend has been for courts to apply the Rule 9(b) standard




                                               12
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 13 of 16




 when FDUTPA claims sound in fraud.”). Best Beach’s claims do not sound in fraud. As

 such, this Court finds that it does not need to apply the heightened pleading standard to

 Best Beach’s claim. Rather, the Court concludes that Best Beach has alleged a

 plausible FDUTPA claim based on “unfair” but not necessarily “deceptive” conduct on

 the part of TSYS. At least one Florida court has found that allegations of a breach of the

 duty of good faith and fair dealing are sufficient to state a claim under FDUTPA. See

 Martorella v. Deutsche Bank Nat. Tr. Co., 931 F. Supp. 2d 1218, 1224 (S.D. Fla. 2013)

 (denying defendant’s motion to dismiss claims under FDUTPA and for breach of duty of

 good faith and fair dealing where it was alleged that defendants charged “excessive and

 unreasonable” amounts for force-placed insurance”).

        TSYS asserts in its reply that the Amended Complaint does not contain

 “plausible (to say nothing of particularized) allegations of damages,” Dkt. #74 at 11,

 argues that the FDUTPA requires specific allegations of actual damages and cites in

 support Clear Marine Ventures, Ltd. v. Brunswick Corp., No. 08-22418-CIV, 2010 WL

 11504399, at *3 (S.D. Fla. Jan. 28, 2010). The Court finds Clear Marine inapposite as it

 addresses the appropriate measure of actual damages in the context of a boat alleged

 to be defective. The measure of “actual” damages in a case involving a defective

 product is very different than one that involves services, as is the case here.

        In the Amended Complaint, Best Beach outlined how it was damaged by TSYS’s

 choice to withhold deposits and receipts in a reserve account, including how much was

 withheld. See, e.g., Dkt. #44 ¶¶ 44-46, 56. The Court finds these factual allegations

 support a plausible claim under FDUTPA.




                                             13
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 14 of 16




        III.   Colorado Consumer Protection Act

        The CCPA, Colo. Rev. Stat. § 6-1-101 et. seq., was enacted to regulate

 commercial activities and practices which, “because of their nature, may prove injurious,

 offensive, or dangerous to the public.” Rhino Linings USA, Inc. v. Rocky Mountain Rhino

 Lining, Inc., 62 P.3d 142, 146 (Colo. 2003) (quoting People ex rel. Dunbar v. Gym of

 America, Inc., 177 Colo. 97, 493 P.2d 660, 667 (1972)). Thus, the CCPA “deters and

 punishes businesses which commit deceptive practices in their dealings with the public

 by providing prompt, economical, and readily available remedies against consumer

 fraud.” Id. (citations omitted). In order to prove a violation of the CCPA, a plaintiff must

 show that:

        (1) the defendant engaged in an unfair or deceptive trade practice; (2) the
        challenged practice occurred in the course of defendant’s business,
        vocation, or occupation; (3) it significantly impacts the public as actual or
        potential consumers of the defendant’s goods, services, or property; (4)
        the plaintiff suffered injury to a legally protected interest; and (5) the
        challenged practice caused the plaintiff’s injury.

 Hall v. Walter, 969 P.2d 224, 235 (Colo. 1998). TSYS argues that Best Beach fails to

 sufficiently allege the third element, which requires that the alleged conduct significantly

 impact the public.

        Colorado courts look to several factors to determine whether a challenged

 practice has significant impact on the public. These include: (1) the number of

 consumers directly affected by the challenged practice; (2) the relative sophistication

 and bargaining power of the consumers; and (3) evidence that the challenged practice

 has previously impacted other consumers or has significant potential to do so in the

 future. Dean Witter Reynolds Inc. v. Variable Annuity Life Ins. Co., 373 F.3d 1100, 1113

 (10th Cir. 2004) (citing Martinez v. Lewis, 969 P.2d 213, 222 (Colo. 1998)).



                                               14
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 15 of 16




        The Court agrees with TSYS that Best Beach fails to allege a significant impact

 on the public as consumers or potential consumers of TSYS’ credit card processing

 services. In particular, there is no evidence that a large number of consumers were

 directly impacted, or that the conduct by TSYS has the significant potential to impact

 other consumers in the future. Instead, the Court finds that the harm alleged in the

 Amended Complaint occurred in the context of a private agreement. State ex rel.

 Weiser v. Castle Law Grp., LLC, 115, 457 P.3d 699, 717, cert. denied sub nom. State

 ex rel Weiser v. Castle Law Grp., LLC, No. 19SC325, 2020 WL 897132 (Colo. Feb. 24,

 2020) (noting that the public impact element is not met when the “alleged deceptive

 practices occurred only in the context of private agreements to provide services.”).

 Here, the agreement was between TSYS as credit card processor and Best Beach as

 merchant. If Best Beach could show that TSYS conduct had adversely impacted a

 substantial number of merchants using TSYS’s credit card processing services, then the

 required public impact might be shown. But here, this is a one-off private dispute

 between Best Beach and its credit card processor, despite the indirect impact the hold

 could conceivably have had on vacationers or vacation property owners.

        Accordingly, the Court finds that CCPA claim should be dismissed.

                                       CONCLUSION

        It is HEREBY ORDERED that Defendant TSYS Merchant Solutions, LLC’s

 Partial Motion to Dismiss Plaintiff’s Amended Complaint (Dkt. #63), is GRANTED in part

 and DENIED in part. It is GRANTED with respect to Best Beach Getaways, LLC’s

 claims for tortious interference with property owner contracts, tortious interference with

 depositor contracts, and for violation of Colorado’s Consumer Protection Act. The




                                             15
Case 1:20-cv-01962-NRN Document 76 Filed 12/04/20 USDC Colorado Page 16 of 16




 motion is DENIED with respect to Best Beach’s claim under Florida’s Deceptive and

 Unfair Trade Practices Act.



 Date:        December 4, 2020                 BY THE COURT:




                                               N. Reid Neureiter
                                               United States Magistrate Judge




                                          16
